FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to claim 17, the voltage obtainment module is simply a voltage measuring device as described in paragraph 35 of US publication 2019/0004103, and a current obtainment module is a current sensing device such as a current transformer or resistor – described in paragraph 36.  The other means described (different value determination module, voltage determination module, change determination module, and fault detection modules) are combined to simply be one or more processors with memory to run algorithms.  These are interpreted as the means described above as well as functional equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 16-20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1, 9, and 17, the amended limitation (a similar limitation is in all three independent claims): “performing the fault detection during a non-power swing period based on the determined voltage change and a first fault threshold, wherein the first fault threshold is a product of a reliable coefficient and the voltage at the setting point determined during the pre-fault period; and performing the fault detection during a power swing period based on the determined voltage change and a second fault threshold, wherein the second fault threshold is a product of the reliable coefficient and a fixed voltage” is considered new matter.
In the original disclosure the phrase ‘power swing’ only appears once: (this is from paragraph 57 of the PG Publication of the present invention - 2019/0004103).
[0057] In addition, in some cases, for example, during a power swing period, it is also possible to use fixed voltage such as the rated voltages to replace determined voltages in the setting point q.

Which does allow that the second fault threshold is a product of the reliable coefficient and a fixed voltage, during a power swing period.  Though also noting that this suggests ‘in some cases’ this calculation is done, so this specific determination may not even be needed for fault detection during power swings.  But the main problem is that this new amendment relates to this performing the fault a specific way during a non-power swing period and then performing a fault a different specific way during a power swing period.  But no details are given in the disclosure as to how the method/apparatus is able to make a determination as to “is it currently a power swing period or a non-power swing period”.  Because in order to do these specialized detections, it must be known if a power swing is present or not.  Specifically in claim 17, the apparatus is configured to do these two different specialized measurements, meaning that it could go back and forth to detect faults different ways based on if a power swing was present or not in the power system.  The disclosure has no such description of this back and forth or even describing details of the difference, in fact this paragraph 57 makes it sound that in (only) some cases during a power swing period, a fixed voltage is used.  Suggesting that in other cases it could be understood that the same detection used in a non-power swing mode could be used to detect the fault (as no other way is described).  The disclosure does not describe that these two fault detection steps are performed in a single method, this disclosure never describes a unique way that faults are detected in these two difference scenarios (power swing/no power swing) and can easily be adjusted for or changed based on the scenario – as described above it appears in the specification that this specialized scenario claimed as to the power swing is only used sometimes during power swings anyway.
Further, Applicant in an affidavit and an article about power swings attempts to provide that power swings are well known in the art and detecting power swings are also well known in the art.  But even if something is well known in the art or an obvious variant (if the argument was that it would be obvious that the system detects a power swing or a non power swing before the step of applying the fault detection), this is still different than establishing possession of the invention under 35 U.S.C. 112(a).  Ariad Pharm., 598 F.3d at 1351 explains that the test for proper written description is whether the disclosure reasonably demonstrates possession of the claim features and not whether a feature is obvious or well known. Further, “it is well-settled that [t]he question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude the inventor invented the claimed invention as of the filing date sought. Lockwood v. American Airlines, Inc., 107 F.3d 1565,1572 (Fed. Cir.1997).  Therefore, the amendment as described above is considered new matter as it is not clear that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-6, 8, 10-14, 16, 18-20, and 24 further limit claims 1, 9, or 17, and do not overcome the problems described above, and, thus, are subject to the same rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 9, and 17, the limitation “performing the fault detection during a non-power swing period based on the determined voltage change and a first fault threshold, wherein the first fault threshold is a product of a reliable coefficient and the voltage at the setting point determined during the pre-fault period; and performing the fault detection during a power swing period based on the determined voltage change and a second fault threshold, wherein the second fault threshold is a product of the reliable coefficient and a fixed voltage” is unclear.  
As to these claims, a fault detection step is now performed twice (two performing steps in the limitation above), but as described in the 35 U.S.C. 112(a) above, there is no description of how it would be known that a power swing is present or not, so that it would be unknown at that time (and thus unclear) how one would know what specific parameters to use.  Also, in taking whatever of the fault detection steps happens first, and it was determined that a fault was present, would you then perform the second step as well as some sort of verification that the first fault detection is accurate?  If so, what would happen if the first step was positive for a fault and the second negative?  All of these questions are unanswered and make these limitations unclear and no direction is given or described in the disclosure.
Claims 2-6, 8, 10-14, 16, 18-20, and 24 further limit claims 1, 9, or 17, and do not overcome the problems described above, and, thus, are subject to the same rejection.

Allowable Subject Matter
Claims 21-23 are allowable.
In regard to claims 21-23, the prior art does not teach or render obvious wherein the fault threshold set such that the voltage change exceeds the fault threshold in response to an internal fault within a protection zone of the protection device, and such that the voltage change does not exceed the fault threshold in response to an external fault outside of the protection zone of the protection device in combination with the other limitations of the respective independent claim.
No prior art has been given for claims 1-6, 8-14, 16-20, and 24, as the prior art does not teach or render obvious (as best understood) performing the fault detection during a non-power swing period based on the determined voltage change and a first fault threshold, wherein the first fault threshold is a product of a reliable coefficient and the voltage at the setting point determined during the pre-fault period; and performing the fault detection during a power swing period based on the determined voltage change and a second fault threshold, wherein the second fault threshold is a product of the reliable coefficient and a fixed voltage in combination with the rest of the claim limitations.  Though as described above these claims are rejected under 35 U.S.C 112(a) and (b).

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.  
Noting that claims 21-23 have been indicated as allowable.
All of Applicants arguments and discussion points were addressed in the new 35 U.S.C 112(a) and (b) rejections based on the amendments above.  Applicant is correct in stating that they amended the claims to actively state the two performing steps take place (or are both configured to happen in the apparatus), but as described in the 35 U.S.C 112(a) and (b) rejections this also raises a lot of issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896